Citation Nr: 1033715	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hepatitis.

2.  Entitlement to service connection for hepatitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1977 to August 1985.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which reopened the Veteran's previously 
denied claim and denied it on the merits.  However, the issue of 
whether new and material evidence has been received is a 
threshold question in any case involving a previously denied 
claim, which must be determined by the Board upon de novo review.  
See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). 

As discussed below, the Board finds that new and material 
evidence has been received sufficient to reopen the previously 
denied claim.  However, the issue of whether service connection 
is warranted for hepatitis, or the merits of the claim, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connection claim for hepatitis was last 
denied in an April 1988 rating decision, he was notified of such 
denial and his appellate rights, and he did not file a timely 
appeal.

2.  The Veteran submitted an application to reopen the previously 
denied claim in June 2001, as well as evidence in support of the 
claim after being notified of the requirements, and a final 
decision was not issued as to such application.

3.  Evidence received since the last final denial is neither 
cumulative nor redundant of the evidence of record at that time, 
and when considered in connection with the prior evidence, it is 
so significant that it must be considered in order to fairly 
decide the merits of the service connection claim for hepatitis.  


CONCLUSION OF LAW

1.  The April 1988 denial of service connection for hepatitis was 
final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 
2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009)].  

2.  New and material evidence has been received sufficient to 
reopen the previously denied service connection claim for 
hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, as the Board's decision herein to reopen the 
previously denied claim for hepatitis is completely favorable, no 
further action is required to comply with such provisions in this 
regard.

The service connection claim for hepatitis was initially denied 
in a November 1985 rating decision.  The Veteran appealed from 
such denial to the Board, which denied service connection in a 
July 1987 decision based on determinations that hepatitis shown 
during service resolved without residuals, and there was no 
current diagnosis of hepatitis.  As the Veteran was notified of 
the adverse decision and did not further appeal, the Board 
decision became final.  38 U.S.C. § 4004(b) (1982) [38 U.S.C.A. 
§ 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1987) [38 C.F.R. 
§ 20.1100 (2009)].

As noted above, a threshold consideration in any case concerning a 
previously denied claim is whether new and material evidence has 
been received sufficient to reopen such claim.  38 U.S.C.A. § 
5108; see also Wakeford , 8 Vet. App. at 239-40.  The Veteran 
applied to reopen his claim in March 1988, and the claim was 
denied in an April 1988 rating decision based on a determination 
that no new and material evidence had been submitted as to the 
reasons for the previous denial.  As the Veteran was notified of 
the adverse decision and did not appeal, that decision became 
final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 
2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009)].

The Veteran again applied to reopen his claim in June 2001.  In a 
November 2001 statement, the Veteran claimed to be service-
connected for a "nerve condition" and that he is entitled to 
service connection for hepatitis as secondary to such condition if 
it is determined that his in-service hepatitis was due to alcohol 
consumption.  In June 2002, the agency of jurisdiction (AOJ) 
notified the Veteran that he must submit new and material evidence 
in order to reopen his previously denied claim for hepatitis.  The 
AOJ also notified the Veteran that he is not service connected for 
a "nerve condition" and that he should clarify his claim in that 
respect.  In July 2002, the Veteran submitted copies of letters 
from VA stating that he had been granted service connection for a 
"condition of the nervous system," as well as the decision from 
his Physical Evaluation Board proceedings indicating a diagnosis 
of alcoholic hepatitis with demonstrable liver damage, in support 
of his claim.  

The Veteran subsequently applied to reopen his service connection 
claim for hepatitis in May 2003, the denial of which led to the 
instant appeal.  However, the arguments and evidence received from 
the Veteran in support of his June 2001 application to reopen his 
previously denied claim were not addressed by the AOJ, nor was the 
Veteran advised of his appellate rights in connection with such 
application.  As such, the application received in June 2001 
remains outstanding.  

For claims to reopen that are received prior to August 29, 2001, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  For the purpose of determining 
whether new and material evidence has been received, all evidence 
is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).
  
In this case, evidence received since the last final denial of the 
Veteran's claim includes medical evidence of a current diagnosis 
of chronic hepatitis, including both hepatitis B and hepatitis C.  
See, e.g., September 2004 letter from Dr. DJ.  This evidence is 
new, in that it has not previously been considered by agency 
decisionmakers.  The evidence is also material because it relates 
to an unestablished fact necessary to substantiate the Veteran's 
claim, namely, a current diagnosis of chronic hepatitis.  When 
presumed credible and considered in connection with the prior 
evidence of record, including a diagnosis of hepatitis during 
service, such evidence is so significant that it must be 
considered for a fair adjudication of the Veteran's claim.  As 
such, new and material evidence has been received and the 
previously denied claim for hepatitis is reopened.  38 C.F.R. § 
3.156(a) (2000). 


ORDER

New and material evidence having been received, the previously 
denied claim for service connection for hepatitis is reopened.


REMAND

Further development is necessary for a fair adjudication of the 
merits of the Veteran's service connection claim.  Although the 
Board regrets the additional delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

First, there is an indication that private treatment records 
remain outstanding.  The Veteran has submitted letters dated in 
September and November 2004 from his private treating physician, 
Dr. DJ, but no treatment records have been obtained from such 
provider.  Upon remand, the Veteran should be offered another 
opportunity to identify all providers from whom he  has received 
treatment for hepatitis since separation from service, 
specifically to include Dr. DJ, and to complete an authorization 
for each non-VA provider.  Reasonable efforts should be made to 
obtain any identified records and associate them with the claims 
file.

Furthermore, the Board finds that the Veteran should be scheduled 
for another VA examination.  In this regard, the Veteran asserts 
that his current chronic hepatitis is related to his treatment 
for alcoholic hepatitis during service, either on a direct basis 
or as due to alcohol consumption secondary to his service-
connected "nerve condition," which he appears to believe is 
psychiatric in nature.  The Veteran further asserts that his 
current hepatitis may be the result of immunizations with air 
guns or insulin injections with unsterilized needles during 
service.  See, e.g., March 2005 and August 2005 statements.  The 
Veteran is service-connected for diabetes mellitus, which was 
diagnosed during service and resulted in his discharge.  

The Board notes that a review of the claims file reveals that the 
Veteran has never been granted service connection for any 
acquired psychiatric disorder; rather, he is service connected 
for a disability of the nervous system, namely, vascular 
headaches or migraine headaches.  See, e.g., October 1991 letter 
to Veteran; January 2005 rating sheet.  If the Veteran believes 
he has an acquired psychiatric disorder as a result of service, 
he may file a claim with his local RO.  

Nevertheless, there is a current diagnosis of both hepatitis B 
and hepatitis C, and it is unclear whether either of these 
disorders is related to the Veteran's in-service treatment for 
hepatitis.  The Board may only consider independent medical 
evidence and may not substitute its own medical opinion where the 
medical evidence is insufficient to determine whether a condition 
is the result of military service.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); McLendon v. Nicholson, 20 Vet. App. 
79, 85-86 (2006).  As such, the Board finds that a VA examination 
is necessary to determine etiology of the Veteran's hepatitis.  
Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service for hepatitis; and 
to complete an Authorization and Consent 
to Release Information to VA form (VA Form 
21-4142) for each non-VA provider.  After 
obtaining the necessary authorizations, 
request copies of any outstanding 
treatment records, including but not 
limited to any records from Dr. DJ and any 
VA treatment records dated from February 
2009 forward.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).
	
2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current chronic hepatitis.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
identify all currently diagnosed chronic 
hepatitis, including but not limited to 
type B and/or type C.  The examiner is 
further requested to offer an opinion as 
to whether any such disease was at least 
as likely as not (probability of 50 
percent or more) incurred in or aggravated 
by active duty service, including but not 
limited to the documented treatment for 
alcoholic hepatitis with demonstrable 
liver damage.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of both the 
lay and medical evidence of record.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner(s) should 
indicate such in the examination report(s) 
and explain why a non-speculative opinion 
cannot be offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the service connection claim 
based on all lay and medical evidence of 
record.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination(s) requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examination(s) may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


